145 F.3d 1347
98 CJ C.A.R. 2300
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Tina YERBY, Plaintiff-Appellant,v.WAL-MART STORES, INC., a Delaware corporation; Mike Ebert,an individual, Defendants-Appellees.
No. 97-7113.
United States Court of Appeals, Tenth Circuit.
May 11, 1998.

Before PORFILIO, BARRETT, and HENRY, Circuit Judges.


1
ORDER AND JUDGMENT*.


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff Tina Yerby, appearing pro se, appeals the district court's grant of summary judgment in favor of defendants on her claim for violation of the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213; for retaliatory discharge in violation of Title VII of the Civil Rights Act, 42 U.S.C. § 1981; and her state law workers' compensation retaliatory discharge claim.


4
We have carefully reviewed the parties' briefs on appeal, the district court's order, and the entire record before this court.  Based upon that review, we conclude that the district court committed no reversible error and AFFIRM for substantially those reasons set forth by the district court.


5
The judgment of the United States District Court for the Eastern District of Oklahoma is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3